Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 1 of 23




                XH1BI 11
       Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 2 of 23




12/8/2017

Ditech Financial, LLC
PO Box 6176
Rapid City, SD 57709-6176

Via USPS 9405503699300144426697

RE: Loan No: 38461075
NOTICE OF ERROR/REQUEST FOR INFORMATION

To Whom It May Concern:

Between the dates of December 23/ 2016 and January 19, 2017, I received nine large packages of
completely useless and redundant information from Shea Anderson when I specifically requested copies
of amortization schedules, recordings and transcripts of telephone conversations between Ditech and
myself, and copies of the QWRS that I've sent in, and a copy of my December 2016 statement. With the
exception of most of the QWRs, I did not receive the telephone recordings, transcripts, The December
2016 statement, or page two from the QWR sent in on November 8, 2016. Ms. Anderson erroneously
claimed the telephone recordings and transcripts were proprietary and confidential even when provided
with the CFPB's interpretation of Regulation X § 1024.36(d)(1)(ii). Instead, she resent me at least 14
copies of my HAMP modification agreement and five copies of my payment history. Every package that
has been sent to me is and intact and preserved to show the completely disorganized manner in which it
was sent. It's beyond ridiculous. In fact, it is reckless and has wasted hours upon hours of my time.

The following notice of errors, requests for information and documents do not constitute all the errors
that I've found or all the information or documents that I may require in the future. This is only a brief
list of current issues that need immediate attention and documents that I require now while I continue
my investigation and audit the servicing of my loan. These documents should come directly to me and
not my attorney although Ditech may send copies to my attorney if it so desires.

Reg. X, 12 C.F.R. §§ 1024.35(01) requires a servicer to conduct a reasonable investigation and provide
the borrower with a written notification that includes a statement that the servicer has determined that
no error occurred, a statement of the reason or reasons for this determination, a statement of the
borrower's right to request documents relied upon by the servicer in reaching its determination,
information regarding how the borrower can request such documents, and contact information,
including a telephone number, for further assistance.

Reg. X, 12 C.F.R. § 1024.36(0(4) states that a servicer shall provide to the borrower, at no charge,
copies of documents and information relied upon by the servicer in making its determination that no
error occurred within 15 days (excluding legal public holidays, Saturdays, and Sundays) of receiving the
borrower's request for such documents. A servicer is not required to provide documents relied upon
that constitute confidential, proprietary or privileged information. If a servicer withholds documents
relied upon because it has determined that such documents constitute confidential, proprietary or
privileged information, the servicer must notify the borrower of its determination in writing within 15
days (excluding legal public holidays, Saturdays, and Sundays) of receipt of the borrower's request for
such documents.



                                                     1
       Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 3 of 23




1. REQUEST FOR INFORMATION AND DOCUMENTS - LTV
Attached you will find a document called ESCROW WAIVER WORKSHEET. It's dated 10/24/16. There is a
figure next to LTV which I've circled and highlighted for your review that reads 70.9%. My principle
balance as of June 1, 2016 was $119,502.94. My balance on October 24, 2016 was $117,804.65. That's a
difference of $1,698.29. Please offer an explanation as to how my loan went from 78% LTV to 70.97%
within 5 months when the principle balance was only reduced by $1698.29.

2. REQUEST FOR INFORMATION AND DOCUMENTS - LTV
Attached you will find a document called FNMA MI Cancel Request Review. It is dated 9/3/2015. Under
"Application" you will read that it says Rate type — Variable. This is NEW information I'm providing to
Ditech. I've circled it and highlighted it for your review. Please provide the date when my LTV reached
78% and the corresponding document(s) to support that date. The previous documents provided, i.e., a
copy of Mortgage Insurance Disclosure from 2007, no longer applies to my loan because it is not a fixed
rate. Note this request cannot be considered "duplicative" since the information previously provided
was contradictory, insufficient, or plain out wrong, therefore I'm requesting this information again and
based on this new information provided.

3. REQUEST FOR INFORMATION — UNEARNED PREMIUMS
In light of the fact that my loan is a variable rate loan and I've provided new information to support that
with the FNMA MI Cancel Request Review, please advise if the check in the amount of $26.71 for
unearned PMI premiums is the right or wrong amount. If Ditech concludes it is the right amount, please
provide an explanation as to how it is right and supporting any document(s.) If Ditech concludes it is the
wrong amount, please send a check for the correct amount of unearned premiums immediately along
with supporting documents as to how that amount was calculated. Please note that if Ditech states that
it did not error in calculating the amount of unearned premiums, that it must provide supporting
documents under Reg. X, 12 C.F.R. § 1024.36(0(4) by January 2, 2018.

4. REQUEST FOR INFORMATION — TELEPHONE NUMBERS
Please provide names and contact numbers of relatives and friends of mine that Ditech has on file and
the dates, times and reasons these people were last contacted on my behalf.

5. REQUEST FOR INFORMATION —TELEPHONE RECORDS
Please provide all telephone transcripts/records between myself and Ditech.

6. REQUEST FOR INFORMATION — AMORITAZTION
Variable rate loans re-amortize each time the rate changes. Based on my HAMP modification
documents, please list the dates that my loan was re-amortized and the loan balance as of those dates.

7. REQUEST FOR INFORMATION — AMORITAZTION SCHEDULE
Please provide a copy of my most recent amortization schedule.




                                                     2
       Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 4 of 23




8. REQUEST FOR INFORMATION/NOTICE OF ERROR - UNAPPLIED FUNDS
I recreated the payment history provided to me by Ditech in my personal Quickbooks, breaking down
each and every payment made and allocating the payments toward principle, escrow, insurance, late
fees (If applicable) and into a UAF account (if applicable.) As you can see by the attached report titled
Ditech Current Balance, my balance matches Ditech's balance as shown on the 11/16/17 billing
statement. The balance and the dates are circled and highlighted. According to my report Ditech UAF
account that I've also attached, there is $28.99 that I paid toward principle went into a UAF account and
was never applied. In fact, it seem to have disappeared into thin air. The report shows each date that I
overpaid and the memo states whether or not the UAF was applied to principle. Please explain why the
funds where never applied to principle and when the funds will be applied and how Ditech plans to
handle the interest that was miscalculated each month over the years as a result of these errors.

9. REQUEST FOR INFORMATION/NOTICE OF ERROR/INSUFFICENT RESPONSE— ESCROW CANCELLATION
On November 9, 2016 Ms. Anderson stated "Records indicate that your request to cancel escrow for
your account was denied. As a condition of the HAMP agreement your loan is required to be escrowed.
Therefore, your account is not eligible to have escrow requirement waived. Escrow will remain for the
life of the loan." While I'm not denying that Ditech denied my request, I'm disputing the validity of the
statement made by Ms. Anderson. In fact, page three, Section 4. D. of the HAMP agreement very clearly
states thee following: "I shall pay the Lender the Funds for Escrow Items unless Lender waives mV
obligation to pay the Funds for any or all Escrow Items. Lender may waive my obligation to pay to
Lender Funds for any or all Escrow Items at any time." I've attached this portion of the HAMP
Modification Agreement highlighted for your review.

In light of the fact that I've been provided false information over and over by Ms. Anderson and the
gross inadequacies I've suffered in the servicing of my loan in general, I ask that my escrow be cancelled
immediately so that I may effectively manage it myself.

10. NOTICE OF ERROR — EMAIL ADDRESS
My email address needs to be changed from tmstclaire@comcast.net to tracistclaire@gmail.com.

      '            I
Regq.c*,



Tract St. Claire

Endosures
Escrow Waiver Worksheet
FNMA MI Cancel Request Review
Ditech Current Balance Report
Ditech Billing Statement 11/16/17
Ditech UAF Account
Page 3 of 6 HAMP Modification Agreement




                                                    3
 Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 5 of 23




                                                                                 ESCROW WAIVER WORKSHE

                                                                                            'DATE:      OD/YYTY

LOAN NUMBER

WRITTEN REQUEST RECD
                                                                                            LOAN TYPE (P190)
                                                                                            LOAN PURPOSE (MASI/PRP1)
                                                                                            LOAN TYPE REQUIRMENTS:
                                                                                                                                                   -
                                                                                                                  FHA. CANNOT CANCEL
                                                                                                                  ENS- CANNOT CANCEL
ESCROW BALANCE (P1901
(ESC ADV CANNOT CANCEL)                                                                     STATE
(Enter Esc Ads / Shortage as a negative value)                                              SPECIAL STATE RECLUIRMENTS
                                                                                            CA - LTV < 9011


PRINCIPLE BALANCE                                                                           PURCHASE PRICE
Mipc                                                                                        ORIGINAL APPRAISAL VALUE
LTV IMIPCHLTV<13011)
                                                     t         low%


DLO OVER 30 DAYS (01.04)
LAST 12 MONTHS



MOOD (EXISTS Y/N)                                                                            MOON (EXISTS YIN)
                                                          Loan Mod Foists.
                                                                                            HIS CHECKED FOR MOD DOES
                                                         Cancellation Denied


     hat is regBilsted to be cancelled?


ESCROW WAIVER CD/DATE
                                                                                            HI PRC iY or N)   MASI/PRP1
(MAS1/PRP1)
Update only of conVereescrocv being                             CODE                 DATE   HPML NOTE DATE (mm/dd/YVYY)
cancelled. Do not fill for Partial r.nrellorkm




                                      DENIED DATE:                                                                          APPROVED DATE:




                                          REASON                                                                            CANCELLED DATE:
                                                                v) Loan Mod Exists



                                                                                                                                                  7 BUSINESS DAYS AFTER APPROVED
CLEAR PC112/ESCR                                     EgIMINEVi                         .,71CHANGE BILL CODE HA!?
                                                                ONLY IF APPROVED                                                                     ONLY IF APPROVED
CHANGE BILL CODE TAX?                                                                       ORDER NEW BILL SIMI                               NA":313MANOSS
                                                                ONLY IF APPROVED                                                                     ONLY IF APPROVED
WORMIEST SCANNED TO HIS                                                                     ORDER S/Y HISTORY MAS1/PYT1                       31aluriAMAIMMUM,';'rel.n.r'
                                                                                                                                               .
                                                                                            Enter INIT Pate as today, code '0'



                                                                   TASK OPENED                                                   LETTER ORDERED
                                          INSCHG                                            ES222. DENIAL
                                          CLOG EN                                           E5032 Approved TAX
                                          TAXIVISC                                          E5033 Approved INSURANCE
                                                                                            ES034 Approved for ESCROW
*USED WHEN PART OF ESCROW IS CANCELLED

                                                     10 Mg.:v..900%
COMMENTS
131 requested escrow carceilahon for Both Taxes & Insurance Request couldn't be processed because



V)   W., Mod Exists
                     Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 6 of 23




                                                                                                      Loan number:             68913177
     Date Written Cancellation Request received
                                                                 9/3/2015
                    (date or fax stamp):                                                        Customer's Name:           Traci M St Claire

            (All cancel requests must be must be a written request and completed within 30 days of the request received date)

        Review Date                                                                                  PMI certificate 11404013
                            GTA screen                                                                PMI company United Guaranty
Is this a FNMA loan?                            Yes                                                         PMI TYPE PMIBR
State                                           GA               If CA, NY, or WA, please use specific State MI Cancel review sheet
Late Fees                                       No
Late Payments?                                  No               30 day lates within past 12 month, and 60 day lates within 24 months
Property type                              Single Family         Double-check with appraisal
Principal Balance                                127,456.35
Corporate Advances                                                  (include REIOCD's: 700, 701, 702, 703, 706, 720, 721, 722, 723, 724, 726, 727)

         -rb. 5.1 ..OWing                  $127,456.35
                               Note
Loan Amount                                $151,914.95
Payment                                                 742.34
First Payment                                5/1/2010
Interest Rate                                 3.750%
Cash Date                                   6/22/2007            If prior to 7/29/99, follow the investment rules same as Investment

Maturity Date                               7/1/2037
Midpoint                                    8/1/2022
Modified                                  YES - 5/1/ 2010        If Yes, print off modification from NIS to use in Amort Schedule
                     Appraisal and Hud
Appraised Value                                  166,000.00
Sales Price                                                      If refi, N/A question

MOD Value                                        146,292.00 12/28/2009 L.M_Reporting_Extract Value
                                                                 Lessor of appraised value and sale price


Bankruptcy Status                          No BK Status
                            APplicat!on
      Jse                             Primaly Residence          If ARM, use all rate adjustments for past payment and use current rate for future
      Rate type                              Variable                                                payments
      )se of Mortgage
                  Amortization Schedule
                clua 'LTV                                        Total Owing divided by Original Value
              Non-investrnetit Single Family                                                                                        Notes:
      for 80%=                             12/1/2019
Date for 78%=                               8/1/2020
Date for 75% =                              8/1/2021
Date for 70%                           3/1/2023
Date for 60%                          12/1/2025
   If all requirements are met, see the approval addendum which outlines additional criteria to be consider prior to cancelling MI.


                                          Denied - see page 2     Approved - see approval addendum
                    Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 7 of 23



.   8:54 AM                                                             Ditech
    12108/17                                               Current Balance
    Accrual Basis                                               All Transactions

         ,   Type           Date                                 Memo                      Clr   Amount          Balance

      Ditech / Greentree
    General Journal      05/16/2007   Applied Principle                                                   0.00           0.00
    General Journal      05/20/2013   Transferred Principle Balance from Bank of America           138,177.38      138,177.38
    Check                06/14/2013                                                                   -310.54      137,866.84
    Check                06/14/2013   Principle Overpayment - Applied to Balance                         -2.06     137,864.78
    Check                07/12/2013                                                                   -311.51      137,553.27
    Check                08/09/2013                                                                   -312.49      137,240.78
    Check                09/12/2013                                                                   -313.46      136,927.32
    Check                10/11/2013                                                                   -314.44      136,612.88
    Check                11/08/2013                                                                   -315.42      136,297.46
    Check                12/03/2013                                                                   -316.41      135,981.05
    Check                12/31/2013                                                                   -317.40      135,663.65
    General Journal      12J31/2013   HAMP Incentive Payment                                        -1,000.00      134,663.65
    General Journal      12/31/2013   Principle Overpayment - Applied to Balance                         -0.22     134,663.43
    Check                03/05/2014                                                                   -321.52      134,341.91
    Check                04/09/2014                                                                   -323.54      134,018.37
    General Journal      04/09/2014   Principle Overpayment Applied to Balance                           -1.04     134,017.33
    Check                05/06/2014   PROBLEMS                                                        -323.54      133,693.79
    Check                05/07/2014   Delta Mistake - Adj. made to Balance                            -327.94      133,365.85
    Check                06/04/2014                                                                   -325.57      133,040.28
    Check                06/04/2014   Principle Overpayment - Applied to Balance                         -3.39     133,036.89
    Check                07/16/2014                                                                   -326.60      132,710.29
    Check                07/16/2014   Principle Overpayment - Applied to Balance                         -3.39     132,706.90
    Check                08/15/2014                                                                   -327.63      132,379.27
    Check                08/15/2014   Principle Overpayment - Applied to Balance                         -3.39     132,375.88
    Check                09/16/2014                                                                   -328.67      132,047.21
    Check                10/17/2014                                                                   -329.69      131,717.52
    Check                11/17/2014                                                                   -330_72      131,386.80
    Check                12/17/2014                                                                   -331.76      131,055.04
    General Journal      12/31/2014   Pay for Performance                                           -1,000.00      130,055.04
    Check                01/16/2015                                                                   -333.02      129,722.02
    General Journal      01/16/2015   Principle Overpayment - Applied to Balance                        -16.95     129,705.07
    Check                02/17/2015                                                                   -337.01      129,368.06
    Check                03/17/2015                                                                   -338.06      129,030.00
    Check                04/20/2015                                                                   -339.12      128,690.88
    Check                05/15/2015                                                                   -306.18      128,384.70
    Check                05/15/2015   ???                                                                -1.75     128,382.95
    Check                06/17/2015                                                                   -307.40      128,075.55
    Check                07/17/2015                                                                   -308.61      127,766.94
    Check                08/13/2015                                                                   -309.84      127,457.10
    General Journal      08/21/2015   Principle Overpayment - Applied to Balance                         -0.75     127,456.35
    Check                09/17/2015                                                                   -311.07      127,145.28
    Check                10/16/2015                                                                   -312.30      126,832.98
    General Journal      10/16/2015   Principle Overpayment - Applied to Balance                         -0.50     126,832.48
    Check                11/17/2015                                                                   -313.53      126,518.95
    Check                12/17/2015                                                                   -314.78      126,204.17
    Check                01/15/2016                                                                   -316.02      125,888.15
    General Journal      01/15/2016   Principle Overpayment - Applied to Balance                         -0.75     125,887.40
    General Journal      02/03/2016   Pay for Performance 2/3/16                                    -5,000.00      120,887.40
    Check                02/17/2016                                                                   -337.20      120,550.20
    General Journal      02/18/2016   Principle Overpayment - Applied to Balance                       -34.11      120,516.09
    Check                03/11/2016                                                                   -338.54      120,177.55
    Check                04/18/2016                                                                   -339.88      119,837.67
    Check                05/17/2016                                                                   -334.73      119,502.94
    General Journal      06/04/2016   Applied from UAF Account - Over Due                                -4.25     119,498.69
    Check                06/17/2016                                                                   -336.14      119,162.55
    Check                07/18/2016                                                                   -337.36      118,825.19
    Check                08/17/2016                                                                   -338.77      118,486.42
    Check                09/19/2016   Includes Extra Principle of .08                                 -340.18      118,146.24
    Check                10/17/2016                                                                   -341.59      117,804.65
    Check                11/17/2016                                                                   -343.02      117,461.63
    Check                12/19/2016   Includes Extra Principle of .08                                 -344.45      117,117.18
    Check                01/18/2017                                                                   -346.69      116,770.49
    Check                02/21/2017                                                                   -278.14      116,492.35
    Check                03/17/2017                                                                   -285.28      116,207.07
    Check                04/17/2017                                                                   -276.46      115,930.61
    Check                05/17/2017                                                                   -277.64      115,652.97
    Check                06/19/2017                                                                   -287.83      115,365.14

                                                                                                                      Page 1
                      Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 8 of 23
             -
/8:54 AM                                          Ditech
12/08/17                                    Current Balance
Accrual Basis                                 All Transactions
                   ..--;
\''--- - - TOW--              Date             Memo                Clr   Amount          Balance

Check                      07/17/2017                                         -289.03      115,076.11
Check                      08/17/2017                                         -290.24      114,785.87
Check                      09/18/2017                                         -291.45      114,494.42
Check                      10/17/2017                                         -283.60      114,210.82
Check                      11/17/2017                                         -284.78      113,926.04

   Total Ditech / Greentree                                                113,926.04      113,926.04

TOTAL                                                                      113,926.04      113,926.04




                                                                                              Page 2
   Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 9 of 23

                                                            REPRESENTATION OF PRINTED DOCUMENT
                                                                                                                            BILLING STATEMENT
                     t ch
PO Box 6172. Rapid City. Sc, 57709-0172
                                                                                                                            Slate gent                    Date     Amount Due
                                                                                                                                  11/16/2017         12/0112017      $930.94

             2-776-10920-0050812-001-1-000-000-000-000                                                                            If           is received after 12/16/2017,
                                     tE                                                                                                 a $38.03 late fee will be charged
                       345 W HANCOCK AVE
                       ATHENS GA 30601-2595                                                                                              AbtoPay is Free Online at Ditech.com


                                                                                                                                         Mail your payment to
                                                                                                                                         PO BOA 74710
                                                                                                                                         Pals/ire, IL 60094-4710

                                                                                                                                         Call i-800-043-0202
                                                                                                                                         Monday- Friday, 7a.m. - 8 p.m. CST
                                                                                                                                         Saturday, 7a.m. -1 p.m. CST


 Account Information                                            Past Payments Breakdown                                            I
                                                                                                                                       Explanation of Amount Due
 Loan Number                                Ai •                  nue Last StatemenVMonth                                              Principal                          $285.97
                                                                      Pal                                              $784.78         Interest                           $474.69
 Principal Balance f                          $113,926.02             st                                               $479.139
 Escrow Balance                                             6   Escrow (Tax & Insurance)                               $179.34         Escrow (Tax 8 Insurance)           $170.28
                                                                Total Fees and Charges                                   $0.00
 Interest Rate                                       5.000%                                                              $0.00         Regular Monthly Payment            $930.94
                                                                Funds in Suspense
                                                        N/A     Total Paid                                             $940.00         Total New Fees and Charges             $0.00
 Next Interest Rate Reset
                                                                Year to Data
 Interest Type                                      Actuarial                                                                          Past Due Amount                        $0.00
                                                                Principal                                          $3,191.16
 Prepayment Penalty                                      No     Interest                                           55.300.42
                                                                Escrow (Tax & Insurance)                           $1,916.40
 Property Address:                                              Total Fees and Charges                                 $0.00
                        8390 EMERALD POINTS LN
                                                                Funds in Suspense                                      $0.00
                           GAINESVILLE GA 30506                                                                   $10,407.98
                                                                Total Paid Year to Date
   mi.Is net your payoff amounL Please login In
 lityAoraunt aS dittich.coot far a payoff figure.




 riWi            l             0
                                                            us.   Toerat
                                                                      en                                                               Total Amount Duo: $930.94
                                                          • t."
 Date        Description                                                                    Charges       Payrnents
                                                                                                                                       Statements safe?
 11/16/17 Payments                                                                            $0.00          $940.00
                                                                                                                                       Are you protecting
                                                                                                                                       your statements and
                                                                                                                                       personal documents?            ICI
                                                                                                                                       Online Billing is faster, safer, and
                                                                                                                                        free! ditech.comionline-billing
 Important Messages (More information on the Back)
PARTIAL PAYMENTS: My partial payments that you make are not applied to your mortgage, but Instead are tictd in a separate suspense account. It you pay the balance of a
partial payment, the funds will then be applied to your mortgage.

  Pgi_747?.61511//'
                                          -      q110‘4J,•*4-f.
                                                           -
                                yoUr pplityfor even morp- ..
                                           agetit oti a
                                                      - -
                                                                                                              •    .
                                     ca4tplf4eIn: (94                      iblartius Sops      f,     1,141-66.:7_..4.:-.7 p•-•
                                                                                                                            •




 STI**.r
  TRACI M ST CLAIRE
  345W HANCOCK AVE                                                                                  Loan Number           Statement Date           Due Date       Amount Due
  ATHENS GA 30501-2595
                                                                                                                            11/16/2017             12/01/2017       $930.94
D     Check bus for address
      changes on reverse side.                                                                                               If payment is received after 12/16/2017,
                                         Make checks payable to Ditech Financial.                                                 a $38.03 late fee will be charged
               Amount Due $
        Additional Escrow $                                                                                                     Ditech

           Additional Late $
                                                                                                                                PO Box 94710
                                                                                                                                Palatine, IL 60094-4710
     Additional Principal $
Total Amount Enclosed $


                                                    03846107 5                 00093094                     0000093094
                                   Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 10 of 23

Ditech                                                                                                                                                       8:57 AM

UAF Account                                                                                                                                                  12/08/17
All Transactions                                                                                                                                        Accrual Basis


                   Date          Num              Name                            Memo                              Amount           Balance
                                                                                                                                         _
                  UAF - Greentree/Ditech
               05/16/2007                                Applied Principle                                                 0.00                 0.00
               12/31/2013                  Green Tree    Principle Overpayment - Applied to Balance                       -0.22                -0.22
               12/31/2013                  Green Tree                                                                     -0.54                -0.76
               04/09/2014                  Green Tree    Principle Overpayment- NOT APPLIED TO BALANCE                     3.39                 2.63
               04/09/2014                  Green Tree    Principle Overpayment - Applied to Balance                       -1.04                 1.59
               05/06/2014                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     3.39                4.98
               05/06/2014                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     1.01                5.99
               09/16/2014                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     3.39                9.38
               10/17/2014                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     3.39               12.77
               11/17/2014                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     3.39               16.16
               12/17/2014                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     3.39               19.55
               01/16/2015                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     3.39               22.94
               01/16/2015                  Green Tree    Principle Overpayment - Applied to Balance                      -16.95                 5.99
               02/17/2015                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     3.39                9.38
               03/17/2015                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     3.39               12.77
               04/20/2015                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                   47.49                60.26
               05/15/2015                  Green Tree    Principle Overpayment - Applied to Balance                      -17.50                42.76
               06/17/2015                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     0.25               43.01
               07/17/2015                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     0,25               43.26
               08/13/2015                  Green Tree    Principle Overpayment - NOT APPLIED TO BALANCE                     0.25               43.51
               08/21/2015                  Green Tree    Principle Overpayment - Applied to Balance                       -0.75                42.76
               09/17/2015                  Ditech        Principle Overpayment - NOT APPLIED TO BALANCE                     0.25               43.01
               10/16/2015                  Ditech        Principle Overpayment - NOT APPLIED TO BALANCE                     0.25               43.26
               10/16/2015                  Ditech        Principle Overpayment - Applied to Balance                       -0.50                42.76
               11/17/2015                  Ditech        Principle Overpayment - NOT APPLIED TO BALANCE                     0.25               43.01
               12/17/2015                  Ditech        Principle Overpayment - NOT APPLIED TO BALANCE                     0.25               43.26
               01/15/2016                  Ditech        Principle Overpayment - NOT APPLIED TO BALANCE                     0.25               43.51
               01/15/2016                  Ditech        Principle Overpayment - Applied to Balance                       -0.75                42.76
               02/17/2016                  Ditech        Principle Overpayment - NOT APPLIED TO BALANCE                     0.25               43.01
               02/18/2016                  Ditech        Principle Overpayment - Applied to Balance                      -34.11                  8.90
               03/11/2016                  Ditech        Principle Overpayment - NOT APPLIED TO BALANCE                     0.25                9.15
               04/18/2016      2           Ditech        Principle Overpayment - NOT APPLIED TO BALANCE                   24.07                33.22
               06/04/2016                  Ditech        Principle Overpayment - Applied to Balance                        -4.25               28.97
               04/17/2017                  Ditech        This was made online toward Principle - They charged ...           0.02               28.99

                   Total UAF - Greentree/Ditech                                                                              28.99             28.99
                                                                                                                                                   _
               TOTAL                                                                                                         28.99             28.99




                                                                                                                                                               Page 1
          Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 11 of 23

                                                                                                 Ditech Financial LLD
gdit ch.
     a Walter company
                                                                                                          P.O. Box 6172
                                                                                             Rapid City, SD 57709-6172
                                                                                                      T: (800) 643-0202
                                                                                                      F: (866) 870-9919
                                                                                                             ditechcom

December 22, 2017

TRACI M ST CLAIRE
JAMES HURT JR
345 W HANCOCK AVE
ATHENS GA 30601

RE: Ditech Financial L C Titech")
    Account Number:
Dear Traci M. St Claire:
This letter is in response to your Qualified Written Request received by Ditech regarding the above-referenced
account number.
The purpose of a qualified written request is to receive information, clarification, or corrective action regarding the
problems and disputes with the servicing of an account. Any information requested outside the scope of RESPA,
or which is proprietary, confidential, burdensome or immaterial to the servicing of the account, will not be
provided.
Please be advised, information related to internal servicing notes and telephone transcripts are considered
proprietary and confidential; therefore, this type of information will not be provided to you. Additionally, please be
advised that all responses to qualified written requests received from you were fully responded to within the
requirements of the Real Estate Settlement Procedures Act ("RESPK). There has been no error in our response
time or the documentation that has been provided to you.
As we have responded to your concerns on July 09, 2015, September 21,2015, October 01, 2015, October 09,
2015, November 13, 2015, January 22, 2016, February 11, 2016, May 06, 2016, May, 19, 2016, June 13, 2016,
July 21, 2016, September 21, 2016, October 10, 2016, November 09,2018, December 19, 2016 and January 13,
2017 and we have not received any documentation that provides support of your dispute of the Information
provided, we stand by our previous responses and our position has not changed.
In response to your specific points, please be advised of the following:
1.) Please be advised, when the account was reviewed for the cancellation of escrow the calculations completed
on October 24, 2016, were completed using an appraised value. When the Private Mortgage Insurance (PMI) was
reviewed for removal, the original loan value of $147,500.00 was used. Therefore, the calculations indicated
different loan to value (LTV) ratios. This difference did not have any bearing on the previous PMI cancellation,
effective June 01, 2016.
2.)As previously communicated to you, your loan was modified In 2010. That modification provide you with a step
rate Interest increase. The account is not considered a variable rate because the interest rate is not dependent on
a current index and the amortization of the loan is not adjusted as the result of future unknown changes in the
interest rate. Per the terms of your Home Affordable Modification Agreement (HAMP), effective May 01, 2010, the
interest rate for the account was 3.750% from April 01, 2010 through March 31, 2015, 4.750% from April 01,2015
through March 31, 2016, and 5.000% from April 01,2016 through the end of the loan.
Additionally, as previously communicated to you, the modification changed the LTV and the PMI cancellation
date, did not require a new PMI disclosure to be provided to you, and PMI termination Is a federally regulated
process. Completion of a loan modification does not change the legal requirements that must be met in order to
qualify an account for the cancellation of PMI. Additionally, please be advised, as previously communicated to
you, as the result of the modification of your loan, the automatic termination date of PM) had been changed to
January 2020; therefore, any cancellation of PMI prior to January 2020, was dependent on receiving a signed
written request to cancel the PMI, which included an authorization for an appraisal to be completed and the cost
of the appraisal to be assessed to the account. As this matter has been fully explained to you on multiple
occasions and we stand by our prior responses, additional calculations of the loan's L11/ will not be completed.



                                                                                                           katai
                                                                                                           EtNEIER
Correspondence Response Letter, 11/17/2015                                                                LTR-199
        Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 12 of 23



3.)Please be advised, the PMI cancellation was approved in August 2016, but was effective June 01, 2016.
Therefore, as PMI is paid in arrears, the May PMI payment was for the April 2016 PMI due, the June PMI
payment was for the May 2016 PMI due, and the July 2016 PMI payment was for the June 2016 PMI due. Only
the June 2016 PMI payment was eligible for reimbursement and was refunded to you in a check issued on August
03, 2016. There is no additional refund due to you.
4.)If a customer cannot be located, attempts may be made to contact a third party to determine the location of the
customer. Account information is not released to any third parties without the customer's authorization. Please be
advised, Information related to any third party who may have been contacted in an attempt to contact you is
considered to be confidential and immaterial to the servicing of the account; therefore this type of information will
not be provided to you.
5.)As previously communicated to you, telephone records and/or transcripts of recordings are considered
proprietary and confidential; therefore, this type of information will not be provided to you,
6. & 7.) Please be advised, an amortization schedule is created at a fixed point in time. Any deviation from the
anticipated payments indicated within that amortization schedule that occur after the date the schedule was
created will change any subsequently created amortization schedule. Therefore, amortization schedules are
created to show the anticipated loan balances going forward and a payment history is used to illustrate how
transactions affected the principal balance in the past.
As indicated on the enclosed payment history, per the terms of the HAMP, the principal balance of the account
was $151,914.95, as of date the modification's terms were applied to the account. On March 31, 2015, the
principal balance of the account was $129,030.00, on March 31, 2016, the principal balance of the account was
$120,177.55. A payment history which included a running principal balance has been provided to you on multiple
occasions and evidenced the principal balance at any time during the life of the loan. A current payment history
and amortization schedule are enclosed for your review.
8.) Pursuant to your correspondence, a review of the account's payment history finds that all funds have been
credited to the account and the account currently has a $0.00 balance in unapplied funds. Please note, we are
unable to determine the exact payment for which you reference the amount of $28.99 being misapplied. Our
system does not use color imaging and any highlighted information is not visible in reviewing correspondence.
Please review the enclosed payment history. If you believe a payment was made but not applied to the account
and wish us to research the missing payment, we will require proof of the payment. Proof of a payment includes
one or more of the following: the front and back copy of the money order or check, an un-altered copy of your
bank statement for the period the check was processed or receipts for Western Union, Money Gram, etc. Please
send the additional information to the address on this response or the fax number (866) 870-9919.
9.)Please be advised, an account that has been modified, pursuant to the owner/investor's servicing guidelines,
is no longer eligible to have the escrow requirement removed. The requirement for the loan to be escrowed is
permanent and will not be waived. This is indicated with the terms of the HAMP agreement, in Section D. A copy
of your HAMP modification agreement has previously been provided to you. Therefore, as previously
communicated to you, your request to remove the escrow requirement for the account is denied.
10.)Pursuant to your request, we have updated your email address. Please note, you may update your email
address on our website at www.dltech.com or by contacting our Customer Service Department at the number
provided below.
As of the date of this letter, the account Is due for the January 01, 2018 payment of $930.94. If there are any
further questions or concerns about the account, please contact the account representatives, Tracey L. at (800)
643-0202, extension 23657, or Jason S. at extension 23044.
Our Customer Service Department is also available to answer any questions or concerns and can be reached at
(800) 643-0202, Monday Friday, 7:00 a.m. to 8:00 p.m, CT, and Saturday 7:00 a.m. to 1:00 p.m. CT.

Sincerely,



Shea Andersen
Customer Service Correspondence Supervisor

This communication is from a debt collector. It is an attempt to collect a debt, and any
information obtained will be used for that purpose.
ASWE7j0wRX0

Correspondence - Response Letter, 11/17/2015                                                            LTR-199
140Z/9Z/Z1, gI.: L1.                 Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 13 of 23




                        December 23, 2017

                       Ditech Financial, LLC
                       PO Box 6176
                       Rapid City, SD 57709-6176

                       Via USPS 9405503699300160293822

                       RE: Loan No: 38461075
                       QWR/NOTICE OF ERROR/REQUEST FOR INFORMATION — COUNSELOR/SUPERVISOR ESCALATION

                       To Whom It May Concern:

                       I woke up on the morning of December 22, 2017 at 2:14 feeling extremely anxious since it's been 10 business days as of
                       the day of this writing and Ditech has not acknowledged that it received my qualified written request. I was hopeful that
                       the new information provided in that letter would mean that the unearned premiums I've requested over and over
                       based on the mistake that Ditech has made in calculating the final termination date of my PMI, be returned to me
                       before the end of the year. I was unable to go back to sleep because I couldn't shut off the anger, worry and frustration
                       in my mind. My stress and frustration is also taking a toll on my husband.

                       In the event that you sent the acknowledgement letter to my attorney, Jimmy Hurt, Esq., recall in the December 08,
                       2017 letter that I specifically asked you to send information to me. You may copy Jimmy or copy me, I just want a copy
                       and I want to get it in the time frame that RESPA outlines that I, the borrower, should get it. Just to make myself clear in
                       the off chance that I was not before because these are questions that I'm asking outside of the advice and direction of
                       my attorney.

                       The following qualified written requests, notices of error and requests for information and documents directly relate to
                       the servicing of my loan and Ditech's answers will go far in helping me to reconcile some of its previous responses.

                          1. NOTICE OF ERROR— RESPA REQUIREMENTS
                             I sent a QWR dated December 8, 2017 via USPS and the tracking information shows Ditech received it on
                             December 12, 2017. I did not receive the five day acknowledgement as required by RESPA - 12 CFR 1024.35(d).
                             Please advise why I did not receive this acknowledgement.

                          2. REQUEST FOR INFORMATION/DOCUMENTS — MONTHLY PAYMENT
                             How many times has the amount of my monthly payment changed since my loan was transferred to Green
                             Tree/Ditech and why? What internal process does Ditech use to figure these new payment amounts and what is
                             that process called?

                          3.   REQUEST FOR INFORMATION/DOCUMENTS — ORIGINAL VALUE
                               Please advise if the original value of my home recorded on file at Ditech is $166,000 as my own records indicate.
                               If it's not $166,000 please advise as to what Ditech thinks that it is, the date that it changed, and where this
                               information is located. Also please provide documents supporting Ditech's record.

                          4. REQUEST FOR INFORMATION/DOCUMENTS — PRINCIPLE BALANCE
                             My records indicate that as of March 09, 2015 my principle balance was $129,368.06. Is that amount correct or
                             incorrect? If incorrect, please provide the balance that Ditech has on record for that date.


                                                                                    1
                                        Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 14 of 23
LI. OZ/9Z/Z1. 9 I, : 1 L




                           On September 21, 2015, Shea Anderson stated the original PMI disclosure was not applicable since my loan had been
                           modified by HAMP and that the date my loan was schedule to reach 78% LTV was 8/1/2020. Yet on October 10, 2016
                           she writes "Per the Mortgage Insurance Disclosure signed at the origination of your loan on June 21, 2007 and the
                           Annual Private Mortgage Insurance Disclosure, last mailed to you on April 7, 2016, "PMI will automatically terminate on
                           the Termination Date, which is the date on which the principal balance of your mortgage, based solely on the initial
                           amortization schedule for your mortgage, is first scheduled to reach 78 percent of the original value of the property
                           securing the mortgage." On May 6, 2015 Cindy Leete from Ditech's Legal Department, wrote "according to the terms of
                           my HAMP mod agreement, my loan is scheduled to reach 78% LTV on August 1, 2016."

                           My PMI actually cancelled June 1, 2016 which again, is a completely different date than the previous dates given. This is
                           a source of great frustration to me and Ditech's refusal to acknowledge the mistakes, correct them or offer an
                           explanation of the changes/differences in a meaningful way that 1 can reconcile and make sense of has created much
                           anxiety. In fact, every response by Ditech on the subject has been insufficient and contradictory as to what the Home
                           Owner's Protection states In how automatic termination of my PMI should be handled. This matter remains unsettled.

                              5. NOTICE OF ERROR/REQUEST FOR INFORMATION/DOCUMENTS
                                 Please explain the three contradictions in the dates that I've been given regarding when my PMI should
                                 automatically terminate and what laws, rules, servicing guides, etc. that Ditech is used to determine the June 1,
                                 2016 cancellation date and why. Once again, the Mortgage Insurance Disclosure provided can't possibly apply if
                                 my loan is no longer a fixed rate loan. I have every reason to believe that the HAMP modification did modify my
                                 loan from a fixed rate to a step rate or variable rate as indicated on the FNMA MI Cancel Request Review.

                           In a letter dated November 9, 2016, Shea Anderson wrote "Please be advised that your HAMP modification
                           agreement is a fixed interest step rate modification, with an initial interest rate of 3.750% for the first five years,
                           an interest rate of 4.750% for the sixth year, and a final interest rate of 5.000% for the remaining loan term. The
                           interest rate for your account is 5.000% as stated in the modification agreement." However on January, 13, 2017, Ms.
                           Anderson sent a package that contained a document called FNMA MI Cancel Request Review of which I provided a copy
                           to Ditech in my QWR dated December 08, 2017. This document is confusing and contradictory to the answer Ms.
                           Anderson provided. In that regard, please advise the following:

                               6. NOTICE OF ERROR/REQUEST FOR INFORMATION — LOAN RATE TYPE
                                  Why was I given this contradictory information? What steps is Ditech taking to ensure that I don't receive
                                  contradictory information in the future?

                           In review of the letter sent to me in January 13, 2017 by Shea Anderson, I'm not sure that the beginning balance of late
                           fees are correct. Bank of America, once upon a time, told me that I would have to let my loan default to get a HAMP
                           modification. I know now that is not true. If those late fees are a result of my being mislead by BOA and/or a byproduct
                           of my HAMP modification, then they may have been charged erroneously and are affecting the current balance of my
                           account. That is the reason behind request No. 6. Also please see the attached Servicing Guide that references late fees.
                           It clearly states "The servicer must waive all late charges, penalties, stop payment fees, or similar charges upon the
                           borrower's conversion to a permanent Fannie Mae HAMP modification."

                               7. REQUEST FOR INFORMATION/DOCUMENTS SERVICING FILE
                                  I request my entire servicing file as it was transferred from BOA to Ditech along with the dates that it was
                                  transferred.

                           In review of the letter dated January 13, 2017 sent to me by Shea Anderson, more specifically response 8.), I additionally
                           request the following information outlined below.



                                                                                       2
                                    Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 15 of 23
1. 1.0Z/9Z/ZI. 91:14



                           8.   NOTICE OF ERROR/REQUEST FOR INFORMATION -
                                An explanation as to how a conversation between myself and Ditech can technically be considered confidential
                                if I was actually part of the conversation. Also provide a copy of the document used to determine the
                                information was confidential and not required to be furnished under RESPA. This document is due in 15 business
                                days from the date of this letter under RESPA.

                       In review of the letter sent to me dated January 13, 2017 sent to me by Shea Anderson, more specifically response 9.)
                       the December billing statement was not enclosed. I went through that stack more times that I can count and it is simply
                       not there.

                              REQUEST FOR INFORMATION/DOCUMENTS
                           9. Copy of my December 2013 billing statement.

                       Additional information requested that directly relates to the servicing of the loan.

                          10. REQUEST FOR INFORMATION/DOCUMENTS —SPEEDPAY
                              In review of the payment history that Ditech sent me, I see that On February 17,2014, there is an entry for
                              Speedpay. Please explain what this entry means and if I paid additional fees because of this Speedpay entry and
                              to whom. Please also provide a copy of the signed document whereby I agreed to pay those fees.

                          11. NOTICE OF ERROR/REQUEST FOR INFORMATION/DOCUMENTS — LATE FEE
                              On April 16, 2016, I was assessed a late fee of $48.78. On April 18, 2016, I paid a late fee of $4.25. On April 23,
                              2016, $36.53 was waived. On June 4, 2016 $4.25 was reversed. On June 13, 2016 $4.25 was waived.
                                      a. Please explain the differences between assessed, paid, waived and reversed as it relates to late fees.
                                      b. Please explain why I was assessed a late fee of $48.78.
                                      c. Please explain why I paid a late fee of $4.25
                                      d. Please explain why only $36.53 of the late fee of $48.78 was waived.
                                      e. Please explain the location of the $4.25 through April 16, 2017 through June 13, 2016.

                       Unfortunately in light of some of the recent lawsuits filed against Bank of America and especially in light of CFPB vs.
                       Green Tree Servicing, LLC, I have absolutely zero reason to take any statements made by the representatives of Ditech at
                       their word nor do I have any reason to believe that the information previously provided was in good faith and properly
                       investigated otherwise some of these issue would have been resolved by now. Therefore I request a thorough
                       investigationaIrg with honest, substantive and meaningful responses and supporting documents to these inquires.




                       Tra4i f. Claire
                       Eric ure: D2-3.2-07: Fannie Mae HAMP Modification




                                                                                    3
       Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 16 of 23



                                                                                      Ditech Financial LLD
               4,4„•viP i                                                             345 St Peter Street, Suite 1400
                                                                                      Saint Paul, MN 55102
     HOME LOANS                                                                       T 651.293.4800
                                                                                      F 651.293.5818
                                                                                      111.9ch.com




February 26, 2018

                                 Via U.S. Mail


Traci St. Claire
                            Ln


     Re:     Ditech account number:          WNW
             Property address:                   111111111111.110.0e Ln., Gainesville, GA 30506


Dear Ms. St. Claire:

This responds to your qualified written request ("QWR") dated 12/23/17 which Ditech received on
12/26/17 regarding your account serviced by Ditech.

Ditech maintains it has timely responded to all QWRs received from you, and that the QWRs contain
requests that Ditech has previously responded to. In response to your 12/23/17 QWR please see
below. To the extent Ditech has already responded to a similar or duplicative request that
correspondence will be referred to, and enclosed are copies of those responses (less the supporting
documentation attached thereto as those documents were already provided).

1. NOTICE OF ERROR — RESPA REQUIREMENTS. Ditech understands you are inquiring why
   you did not receive the five-day acknowledgment letter after Ditech received your 12/23/17
   QWR.

   RESPONSE: RESPA provides that the servicer must provide an acknowledgement letter within
   five-days after it receives the QWR (excluding legal holidays, Saturdays and Sundays). When
   you receive acknowledgment letters or response letters is not a RESPA requirement. Ditech
   received your QWR on 12/26/17, and as such Ditech was required to provide an
   acknowledgment letter no later than 1/3/18. Here, Ditech's counsel (Troutman Sanders)
   acknowledged the QWR to your attorney (James Hurt) on 1/3/18. As such, no error has occurred.

2. REQUEST FOR INFORMATION/DOCUMENTS — MONTHLY PAYMENT. Ditech
   understands you are inquiring how many times your monthly payment has changed since
   Ditech's been servicing your loan, and details as to why it is changing. You also inquire as to
   the internal process used to calculate your payments and details regarding the process.

   RESPONSE: Ditech has previously responded to this request on 6/13/16, 11/9/16 and 1/13/17.
   In addition, your loan's payments adjusted based on the yearly escrow analyses conducted, the

     34127547v1
      Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 17 of 23



     Page 2 of 5

   interest rate adjustments per the 2010 step-rate loan modification you received, PMI cancellation,
   and 11/17/16 Re-amortization Modification Agreement. See copies of notification letters and
   agreements enclosed. Ditech's internal process used to calculate the new payments depending
   on the reasons (explained above) is proprietary and those details will not be disclosed.

3. REQUEST FOR INFORMATION/DOCUMENTS — ORIGINAL VALUE. You request for
   evidence as to your property's original value of $166,000.00, and what information Ditech has
   in its system supporting the original value. You also inquire as to whether your property value
   has changed and what information Ditech may have regarding your current property value.

   RESPONSE: Ditech has previously responded to this request on 9/21/15 and 10/1/15.

4. REQUEST FOR INFORMATION/DOCUMENTS — PRINCIPAL BALANCE. Ditech
   understands you want confirmation that your principal balanced as of 3/9/15 in the amount of
   $129,368.06 was correct.

   RESPONSE: Yes, your principal balance on 3/9/15 was correct. Your request also expresses
   your dissatisfaction with Ditech's previous responses regarding when your PMI was scheduled
   to automatically terminate. Ditech has reviewed this matter several times, and maintains that it
   has appropriately responded to your requests and has properly serviced your loan. Please refer
   to Ditech's explanation provided on 10/1/15. Further, please see Ditech's response below to
   Request Number 5.

5. NOTICE OF ERROR/REQUEST FOR INFORMATION/DOCUMENTS. Ditech understands
   you want an explanation as to why you were advised the 78% LTV ratio was scheduled to be
   met on 8/1/20, 8/1/16 and when it was cancelled on 6/1/16.

     RESPONSE: The Homeowners Protection Act (HPA) is the federal law that governs the right
     to cancel or terminate private mortgage insurance (PMI). Because your loan originated in 2007
     to refinance your single-family, principal residence, it is subject to the HPA. Because your loan
     was modified in 2010 as a step-rate mortgage, which is a form of an adjustable rate mortgage.

     Automatic Termination: Under the HPA, PMI will automatically terminate on the Termination
     Date, which is the date on which the unpaid principal balance (UPB) of the loan, based solely
     on the amortization schedule then in effect, is first scheduled to reach 78% of the original value
     of the property, provided that the borrower is current on the required payments. If the borrower
     is not current on the required payments, PMI will automatically terminate on the first day of
     the first month beginning after the date that the borrower becomes current.

     Cancellation: Under the HPA, borrowers have the right to request that PMI be cancelled on
     the Cancellation Date. The Cancellation Date is either the date on which the loan-to-value
     (LTV) of the loan (1) based solely on the amortization schedule then in effect, was first
     scheduled to reach 80% of the original value of the property or (2) based on actual payments,
     reached 80% of the original value of the property.

     A borrower's request to cancel PMI will be granted if the borrower:
            1. Has submitted a written request to the servicer that cancellation be initiated;
      Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 18 of 23



     Page 3 of 5

              2. Has a good payment history with respect to the mortgage. ("Good payment history"
                 essentially means that no mortgage payment has been 30 or more days late during
                 the last 12 months or 60 or more days late during the last 24 months);
              3. Is current on the payments required by the terms of the mortgage; and
              4. Has provided the servicer with:
                     a) evidence that the value of the property securing the mortgage has not
                         declined below the original value of the property; and
                     b) certification that the property securing the mortgage is unencumbered by a
                         subordinate lien.

     Ditech received your request to cancel PMI and completed its review in September 2015. As
     noted above, your loan was modified in 2010. Please refer to Ditech's 9/3/15 review previously
     provided to you regarding the results of this review.

     In April 2016, Ditech re-reviewed your loan for PMI cancellation (which is different than PMI
     termination) to see if the LTV had met the required 80% threshold. As such, Ditech used the
     amortization schedule of the modified mortgage loan along with the "original property value"
     of $166,000.00 (i.e., the value used to approve the refinance). The unpaid principal balance at
     the time of this review was $119,837.67, resulting in an LTV below the 80% threshold, Based
     on actual payments, and because you had a good payment history, we cancelled your PMI after
     your 5/1/16 payment.

     Because your PMI payments ceased due to cancellation and not termination, information about
     the projected end dates provided to you for PMI termination, based on the 78% LTV ratio, are
     not relevant pursuant to 12 CFR 1024.36(0(iii). Furthermore, you have asserted claims based
     on the timing of your PMI cancellation in the pending litigation, and such claims will be
     resolved in the course of that litigation.

6. NOTICE OF ERROR/REQUEST FOR INFORMATION — LOAN RATE TYPE. Ditech
   understands you believe that you were provided contradictory information as we provided the
   9/3/15 Fannie Mae MI Cancel Request Review ("9/3/15 Review") which you believe contradicts
   our 11/9/16 explanation that your 2010 modification modified your loan to a fixed interest rate
   step rate.

   RESPONSE: Ditech maintains that the 9/3/15 Review does not contradict our 11/9/16
   correspondence to you. You obtained a loan modification on 5/1/10, which provides a fixed step
   rate modification. It is not scheduled to adjust as a variable interest rate would per the current
   index at the time of the adjustment date.

             Interest rate 5/1/10— 4/1/15: 3.75%
             Interest rate 5/1/15 — 4/1/16: 4.75%
             Interest rate 5/1/16 — 7/1/37: 5.00%

   At the time of the borrower-initiated PMI cancel request review on 9/3/15 your interest rate was
   4.75%. Please review the amortization schedule attached thereto as it clearly identifies the
   change in the interest rate. At the time of Ditech's 11/9/16 correspondence, Ditech advised your
   interest rate was currently 5.00% as per the terms of the modification your interest rate increased
   to 5.00% effective 5/1/16.
       Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 19 of 23



      Page 4 of



7. REQUEST FOR INFORMATION/DOCUMENTS — SERVICING FILE. Ditech understands
   you are disputing the late fees assessed by the prior loan servicer, Bank of America, and you are
   requesting your entire servicing file (including when Bank of America was servicing the loan).

   RESPONSE: Ditech previously responded to your inquiry regarding the assessment of late fees
   by Bank of America on 1/13/17. Additionally, this request is overly broad and unduly
   burdensome as inquiring as to the assessment of late fees from the prior loan servicer does not
   support the request for the entire servicing file. Notwithstanding, please see Ditech's previous
   responses enclosed, and the additional loan documents enclosed. The payment history previously
   provided to you on 9/21/16 shows when Bank of America assessed you a late fee. Enclosed is
   the most recent copy of your payment history.

8. NOTICE OF ERROR/REQUEST FOR INFORMATION. Ditech understands you are
   requesting how Ditech's notes regarding communication between yourself and Ditech are
   confidential, and you request Ditech support its legal position that such information is
   confidential.

   RESPONSE: The account notes contain more than communications between the yourself and
   Ditech. The account notes also include system codes, automatically generated notes, and
   communications between Ditech and its own Counsel which are privileged and proprietary.
   Accordingly, Ditech will not be providing the account notes. In support of Ditech's position see
   12 CFR Part 1024.36(f)(1)(ii).

9. REQUEST FOR INFORMATION/DOCUMENTS. Ditech understands you are requesting
   another copy of your 12/13 billing statement as you cannot locate it in Ditech's 1/13/17 response.

   RESPONSE: The 12/9/13 billing statement is page 690 of Ditech's 1/13/17 response. See
   another copy of your 12/9/13 billing statement enclosed.

10.REUQEST FOR INFORMATION/DOCUMENTS — SPEEDPAY. Ditech understands you are
   inquiring what Speedpay is, whether you were assessed additional fees for using this payment
   method, and for Ditech's authority to charge you such fees.

   RESPONSE: A Speedpay payment allows a customer to make a payment through a website
   payment, an IVR call (automated dialing), or set up a payment with a customer service
   representative. If a customer initiates a Speedpay payment through any of the above referenced
   mediums they are notified of an additional charge that will apply. On 2/17/14, you used Speedpay
   and were charged a $12.00 service fee for this payment method. A confirmation letter for this
   payment was provided to you on 2/18/14 (see a copy enclosed). On 2/21/14, this payment was
   returned to you as it did not clear (see a copy of the notice provided to you enclosed).

11.NOTICE OF ERROR/REQUEST FOR INFORMATION/DOCUMENTS — LATE FEE.

       a. Please explain the differences between assessed, paid, waived and reversed as it relates
          to late fees.

            RESPONSE: These terms are self-explanatory.
      Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 20 of 23



     Page 5 of 5



       b. Please explain why I was assessed a late fee of $48.78 on 4/16/16.

             RESPONSE: You were not assessed a late fee of $48.78 on 4/16/16. You were assessed
             a late fee of $40.78. Your loan payments are due on the 1st of each month. The Note (see
             a copy enclosed) provides that a late fee may be assessed if the payment due is not
             received within 15 days after it is due. The late fee may be equal to 5% of the overdue
             principal and interest payment. On 4/16/16, when Ditech had still not received your
             4/1/16 payment, it assessed you a late charge in the amount of $40.78, which is 5% of
             the principal and interest payment due at that time ($815.58).

       c. Please explain why I paid a late fee of $4.25 on 4/18/16

             RESPONSE: On 4/18/16 the suspense balance was $1,072.18. This was enough to post
             $1,067.93 towards the 4/1/16 payment due with the extra $4.25 applied towards the late
             fee balance. Please see the payment history provided to you on 9/21/16 and enclosed is
             the most recent copy of your payment history.

       d. Please why only $36.53 of the late fee of $48.78 was waived on 4/23/16.

             RESPONSE: On 4/23/16 the late fee balance was only $36.53.

       e. Please explain the location of the $4.25 through 4/16/17 through 6/13/16.

             RESPONSE: Ditech does not understand what you are requesting and is unable to
             provide a response. If you mean $4.25 that was reversed off the late fee (posted on
             4/18/16) then applied towards a principal curtailment on 6/4/16, please see the payment
             history provided to you on 9/21/16 and enclosed is the most recent copy of your payment
             history.

If you have any further questions please contact Ditech's attorney, Troutman Sanders, LLP, 600
Peachtree Street NE, Suite 5200, Atlanta, GA, 30308, 404-885-3000.


Sincerely,



Meredith Freeman
Ditech Financial LLC
In-house counsel

Enclosures
          Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 21 of 23



     ditech.
     a Walter company                                                          Ditech Financial /IC
                                                                               345 St, Peter Street, Suite 1400
                                                                               Saint Paul, MN 55102
                                                                               T 651.293.4800
                                                                               F 651,293,5818
                                                                               ditech.com

May 6,2016.


Traci St Claire
8390 Emerald Pointe Lane
Gainesville, GA 30506

        Re: Consumer Financial Protection Bureau ("CFPB") Case No: 160305-000088
        Ditech Financial LLC Account No: 38461075

Dear Mrs. St Claire,

We are in receipt of your complaint filed with the CFPB regarding the servicing of your loan by
Ditech Financial LLC ("Ditech"). Ditech takes your complaint seriously and appreciates this
opportunity to respond.

Ditech records reflect that you have received HAIVIP incentive credits as follows:

        INCENTIVE CREDITS:
        2/22/11: $1,007.87
        2/15/12: $1,000.00
        2/13/13: $1,000.00
        1/02/14: $1,000.00
        1/01/15: $1,000.00
        2/03/16: $5,000.00

I have enclosed a copy of the HAMP Loan Modification Agreement that you entered into with
the prior loan servicer in 2010. According to the terms of this agreement, your loan is scheduled
to reach 78% LTV on August 1, 2016. At that time, Ditech will review your loan to determine of
you are eligible to cancel the private mortgage insurance ("PMI").

Ditech sent you an offer to recast your loan on March 30, 2016. A copy of this offer has been
enclosed for your review. Please contact Ditech's Customer Service Department at 1-800-643-
0202 with any additional questions or concerns regarding this notice,

Sincerely,

CiA4.014j Le-e4-e,

Cindy Leete, Paralegal                                              cc: CFPB Via Portal
              Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 22 of 23




 editech.
       a Walter company




                                                                                              Ditech Financial LLC
                                                                                                     P.O. Box 6172
                                                                                        Rapid City, SD 67709-6172
May 19, 2016                                                                                        (800) 643-0202
                                                                                              Fax: (866) 870-9919
                                                                                       HAMPDisputes@ditech.com
 1.FACI
                   11116 LNI
„
                              1


RE: Ditech Financial LLC ("Ditech")
    Account NumbetjagifilIF—%
    Case Reference #: 10926


Dear Traci St Claire:

Ditech Financial LLC ("Ditech") has completed a review of the above-referenced inquiry or dispute case number.
Ditech has determined the following:

The account is current and, based on the documentation you provided, you are able to pay your current
mortgage.

 Based on your correspondence that states you did not receive a Recast letter. A review of your loan does not
 support this claim, On 03/30/2016, Ditech mailed a Recast letter, which advised, "Ditech will apply a $5,000.00
 principal reduction payment as part of the year six pay for performance incentive under HAMP. In addition to the
 principal reduction incentive, Ditech is offering you a onetime offer to re-amortize or "recast" your unpaid principal
 balance (excluding deferred principal) over the remaining term of the loan at no cost to you." According to the
 document, if you wish to be considered for the recast option, you must sign and return the offer by 05/04/2016, to
 start the process. Additionally, with the recast, the total interest paid over the life of the loan will be $71,831.34.
 The total interest was based on an estimated unpaid principal balance of $114,837.67 over the remaining terms
 of 255 months and an interest rate of 5.00%. Ditech has reviewed the interest calculation again and has
 determined that the interest was calculated correctly.

 On 04/20/2016, you sent a letter stating, "I've included the signed notice but be advised my signature in no way
 means that I agree to paying any more interest on my loan or that I agree to any other changes to my loan other
 than the principal, interest reduction and the recast itself." The term of the recast offer is non-negotiable.
 Therefore, Ditech did not apply the terms of the recast offer.

 Based on your correspondence request to provide a Private Mortgage Insurance (PMI) termination removal date.
 On 04/07/2016, Ditech mailed you a letter, which advised, in order to cancel your PMI you have to provide us
 with:

 a)evidence that the value of the property securing the mortgage has not declined below the original value of the
 property. In order to provide such evidence, you will need to complete an Authorization for Appraisal/BPO,
 which we will provide upon request; and
 b)certification that your equity in the property securing the mortgage is unencumbered by a subordinate lien.

 Ditech must validate that the Loan to Value of the subject property is below 80%, in order to move forward with
 the deletion of the PMI. Please submit a written authorization for Ditech to order an appraisal in your behalf,
 which will be charged to your account.

 Dispute Resolution Letter, 03/04/2016                                                                  LTR-181
            Case 1:17-cv-03370-AT Document 33-18 Filed 10/03/18 Page 23 of 23



Enclosed is a copy of these letters for your review. We believe this resolved all concerns that you have expressed
to Ditech. If you have any additional questions, you may contact your assigned Single Point of Contact Shareda
H. at 1-800-643-0202, extension 85145.

If you have any additional questions, please call us toll-free at (800) 643-0202, Monday - Friday, 7:00 a.m. to 8:00
p.m. CT, and Saturday 7:00 a.m. to 1:00 p.m. CT; Ditech has designated the following address where mortgage
loan customers must send any Qualified Written Request, Notice of Error or Request for Information: P.O. Box
6176, Rapid City, SD 57709-6176.

Respectfully,

Ditech

/kas/45/


This communication is from a debt collector. It is an attempt to collect a debt, and any information obtained will be
used for that purpose.




 Dispute Resolution Letter, 03/04/2016                                                                LTR-181
